DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-20 and 22-25 are rejected under 35 U.S.C. 102a1 as being anticipated by Sauerwein et al. (US 2016/0010379) (hereinafter Sauerwein).
Regarding claims 12-13 and 23, Sauerwein discloses a motor vehicle (See Figures 1-2) having at least one door movable between a closed position and an open position and having an apparatus for influencing the movability of the door, said apparatus comprising: a sensor system (See at least paragraphs [0070-0077], [0093-0098], [0105], [0118-0119])  for determining at least one of a door position and a door movement speed, with the sensor system comprising at least one sensor for detecting at least one of a pivot angle position of the door (See at least paragraphs [0071-0074]) and a sliding position location of the door, and with the sensor being one of a force sensor, an inductive sensor, a capacitance sensor, a Hall sensor (See at least paragraphs [0071-0074], “As shown, the a linear Hall-effect sensor array 90 is 

Regarding claim 14, Sauerwein discloses wherein the setting device has at least one braking means (Figures 4b-5, elements 32 and 34), with the movement resistance of the door being settable by a positioning of and/or pressure application on the braking means (See at least paragraphs [0053-0065].  
Regarding claim 15, Sauerwein discloses a selectively definable end position for the door, with the control device being adapted to control the setting device such that a movement of the door beyond the end position is prevented (See at least paragraphs [0093-0095], “the controller 22 is programmed to detect whether the door speed exceeds a maximum permissible door speed so as to prevent the door 16 from overstressing the mechanical element that limits its travel too forcefully, particularly in the opening direction (e.g. limit member 33). However, while the maximum permissible 
Regarding claim 16, Sauerwein discloses one or more selectively definable latch points for the door, with the control device being adapted to control the setting device such that a movement of the door at a latch point is prevented (See at least paragraphs [0081-0082] and [0094]).  
Regarding claim 17, Sauerwein discloses wherein the control unit is adapted to control the setting device such that the door is braked before a reaching of a predefined door position (See at least paragraphs [0093-0095]).  
Regarding claim 18, Sauerwein discloses wherein the predefined door position is the closed position of the door (See Figure 9D, paragraphs [0093-0098]).  
Regarding claim 19, Sauerwein discloses wherein the control device is adapted to control the setting device such that the movement speed of the door is restricted to a predefined value (See at least paragraphs [0006] and [0093-0098], “The controller is programmed to reduce the speed of the door by adjustment of the braking force upon determining that the speed of the door exceeds a maximum permissible door speed. The maximum permissible door speed is adjustable”).  
Regarding claim 20, Sauerwein discloses further comprising at least one obstacle sensor (See at least paragraphs [0071-0075], and [0101-0105]) for detecting obstacles in the movement range of the door, with the control device being adapted to control the setting device such that an unwanted collision between the door and a detected obstacle is avoided.  
Regarding claim 22, Sauerwein discloses wherein at least the sensor system and the setting device are accommodated in a common housing (See figures 4b-5, at least elements 64, 22, 32, and 34 are located within element 28).  
Regarding claim 24, Sauerwein discloses A method of influencing the movability of a door movable between a closed position and an open position (See Figures 1-2), wherein at least one of the door position and the door movement speed is determined by means of a sensor system (See at least paragraphs [0071-0075]); and the movement resistance of the door is set by means of a setting device (Figures 4b-5, considered at least elements 32 and 34) in dependence on the door position and/or on the door movement speed (See at least paragraphs [0006]. “The controller is programmed to reduce the speed of the door by adjustment of the braking force upon determining that the speed of the door exceeds a maximum permissible door speed. The maximum permissible door speed is adjustable”).  
Regarding claim 25, Sauerwein discloses, said movability being influenced by means of an apparatus, said apparatus comprising: the sensor system for determining at least one of a door position and a door movement speed (See at least paragraphs [0071-0075]), with the sensor system comprising at least one sensor for detecting at least one of a pivot angle position (See at least paragraph [0073]) of the door and a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein et al. (US 2016/0010379) (hereinafter Sauerwein) in view of Baruco et al. (US 2017/0306684) (hereinafter Baruco).
Regarding claim 21, Sauerwein does not explicitly disclose wherein the obstacle sensor is arranged in an outer door handle of the door.  Baruco, however, teaches that 
Examiner additionally notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vehicle door structure of Sauerwein such that the obstacle sensor is arranged in an outer door handle of the door, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)). Examiner notes that the mounting location of the obstacle sensor must be positioned in a finite number of locations with respect to the vehicle door, in order to function as intended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634